                   IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF NEW MEXICO



IN RE:

       Marilyn B. Cavanaugh
             Debtor                                         Case No. 20-10485-ja13


NOTICE OF WITHDRAWAL OF SECURED CREDITOR CITIMORTGAGE, INC., ITS
 ASSIGNEES AND/OR SUCCESSORS, BY AND THROUGH ITS SERVICING AGENT
                CENLAR FSB’ PROOF OF CLAIM DATED MAY 11, 2020

TO: DEBTOR(S), ATTORNEY FOR DEBTOR(S), US TRUSTEE, AND ALL INTERESTED

PARTIES:

       PLEASE TAKE NOTICE that CitiMortgage, Inc., its assignees and/or successors, by and
through its servicing agent Cenlar FSB, hereby withdraws its Proof of Claim No. 9-1, in the
amount of $154,682.26, and dated May 11, 2020.




DATED: 7/8/2020

                                               /s/ Stephanie Schaeffer
                                               Stephanie Schaeffer, Esq.
                                               Attorneys for CitiMortgage, Inc., its
                                               assignees and/or successors, by and
                                               through its servicing agent Cenlar FSB




                                                                                   File No. NM-20-161448
                                                     Notice of Withdrawal of Claim, Case No. 20-10485-ja13
Case 20-10485-j13       Doc 31    Filed 07/08/20     Entered 07/08/20 15:54:42 Page 1 of 2
                              CERTIFICATE OF SERVICE

       On 7/8/2020, I served the foregoing NOTICE OF WITHDRAWAL OF SECURED
CREDITOR CITIMORTGAGE, INC.’S PROOF OF CLAIM on the following individuals by
electronic means through the Court’s ECF program
DEBTOR(S) COUNSEL                                                       CASE TRUSTEE
Joel Alan Gaffney                                                       Tiffany M. Cornejo
joel@gaffneylaw.com                                                     courtemail@ch13nm.com




                                                        /s/ Raquel Rivera
                                                        Raquel Rivera
       On 7/8/2020, I served the foregoing NOTICE OF WITHDRAWAL OF SECURED
CREDITOR CITIMORTGAGE, INC.’S PROOF OF CLAIM on the following individuals by
depositing true copies thereof in the United States mail at San Diego, California, enclosed in a
sealed envelope, with postage paid, addressed as follows:
DEBTOR
Marilyn B. Cavanaugh, 21 Castle Rock Rd SE, Rio Rancho, NM 87124

US TRUSTEE
PO Box 608, Albuquerque, NM 87103-0608

BORROWER(S)
Richard Cavanaugh, 21 Castle Rock Rd Se, Rio Rancho, NM 87124



                                                        /s/ Hue Banh
                                                        Hue Banh




                                                                                          File No. NM-20-161448
                                                                   Certificate of Service, Case No. 20-10485-ja13
Case 20-10485-j13        Doc 31    Filed 07/08/20     Entered 07/08/20 15:54:42 Page 2 of 2
